           Case 1:20-cv-07987-VSB Document 14 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  12/29/2020
NINGBO RELYNDA IMPORT & EXPORT, :
CO., LTD,                                                 :
                                                          :
                                        Plaintiff,        :              20-CV-7987 (VSB)
                                                          :
                      -against-                           :                    ORDER
                                                          :
LYNN BRANDS LLC, et al.,                                  :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On 28, Plaintiff filed an amended complaint pursuant to Federal Rule of Civil Procedure

15(a)(1)(B). “[W]hen a plaintiff properly amends [a] complaint after a defendant has filed a

motion to dismiss that is still pending, the district court has the option of either denying the

pending motion as moot or evaluating the motion in light of the facts alleged in the amended

complaint.” Pettaway v. Nat’l Recovery Sols., LLC, 955 F.3d 299, 303–04 (2d Cir. 2020).

Accordingly, it is hereby:

        ORDERED that Defendants shall file a letter within seven (7) days deciding whether

their motion to dismiss should be deemed moot without prejudice to refile a new motion to

dismiss in accordance with Federal Rule of Civil Procedure 15(a)(3), or if I should evaluate

Defendants’ current motion to dismiss in light of the facts alleged in the amended complaint.

SO ORDERED.

Dated: December 29, 2020
       New York, New York                                     ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
